Exhibit 10.1

 

NextDecade Corporation

 

Director Compensation Policy

 

(Adopted by the NextDecade Corporation Board of Directors, effective October 14,
2019)

 

Members of the Board of Directors (the “Board”) of NextDecade Corporation (the
“Company”) who are not employees of the Company or any subsidiary of the Company
and who are not appointed to the Board pursuant to any agreement or arrangement
with the Company (“Non-affiliate Directors”) shall be paid the following amounts
in consideration for their services on the Board. Each Non-affiliate Director
will be solely responsible for any tax obligations incurred by such
Non-affiliate Director as a result of the equity and cash payments such
Non-affiliate Director receives under this Policy.

 

Annual Compensation

 

Cash Compensation

 

Annual Cash Retainer for each Non-affiliate Director. Each Non-affiliate
Director shall be paid an annual cash retainer of $80,000.

 

Additional Annual Cash Compensation Payable for each Non-affiliate Director
Committee Chairperson:

 

 

●

Audit Committee: $20,000

 

●

Each Other Standing Committee: $15,000

 

There are no per-meeting attendance fees for members of the Board for attending
Board meetings. All cash compensation payable to Non-affiliate Directors and
Non-affiliate Director Committee Chairpersons shall be prorated for partial
years of service and paid monthly in arrears.

 

Equity Compensation

 

Without any further action of the Board or its Compensation Committee, at the
close of business on the last day of each calendar quarter (each, an “Award
Grant Date”), each Non-affiliate Director will be awarded a grant of fully
vested shares of Company common stock in consideration for such Non-affiliate
Director’s services on the Board for such calendar quarter (each, a “Stock
Award”) pursuant to and in compliance with the Company’s 2017 Omnibus Incentive
Plan (as amended from time to time and including any successor thereto, the
“Plan”). The number of shares subject to each Stock Award shall equal (i)
$30,000 divided by (ii) the closing price of the Company’s common stock on the
Nasdaq Capital Market (“Nasdaq”) on the Award Grant Date, or, if the Award Grant
Date is not a trading day, then the last trading day occurring prior to the
Award Grant Date.

 

Stock Awards shall be prorated based on actual days of service on the Board for
any calendar quarter during which a Non-affiliate Director joins the Board. If a
Non-affiliate Director ceases to serve as a Non-affiliate Director before the
applicable Award Grant Date in any calendar quarter, then, without any further
action of the Board or the Compensation Committee, such Non-affiliate Director
shall be granted a prorated Stock Award at the close of business on such
Non-affiliate Director’s last day of service, with the number of shares subject
to such Stock Award based on the closing price of the Company’s common stock on
Nasdaq on such Non-affiliate Director’s last day of service, or, if such
Non-affiliate Director’s last day of service is not a trading day, then the last
trading day occurring prior to such Non-affiliate Director’s last day of
service.

 

If determined by the Board or the Compensation Committee, each Non-affiliate
Director may elect to defer the delivery of the settlement of any shares of the
Company’s common stock that would otherwise be delivered to such Non-affiliate
Director on (or shortly following) the Award Grant Date. Any such deferral
election shall be subject to such rules, conditions and procedures as shall be
determined by the Board or the Compensation Committee, which rules, conditions
and procedures shall at all times comply with the requirements of Section 409A
of the Internal Revenue Code, as amended from time to time (“Section 409A”).

 

The remaining terms and conditions of each Stock Award, including
transferability, will be as set forth in the Company’s standard award agreement,
in the form adopted from time to time by the Board or the Compensation
Committee.

 

Expense Reimbursement

 

Each director of the Company, including Board observers, shall be entitled to
receive reimbursement of all reasonable out-of-pocket expenses incurred in
connection with attending meetings of the Board. Such reimbursement is in
addition to the compensation provided for under this Policy.

 

Section 409A

 

This Policy is intended to comply with, or otherwise be exempt from, Section
409A, and, accordingly, to the maximum extent permitted, the Policy shall be
interpreted and administered consistent with such intention.

 

Revisions

 

The Board may amend, alter, suspend or terminate this Policy at any time and for
any reason. No amendment, alteration, suspension or termination of this Policy
will materially impair the rights of a member of the Board with respect to
compensation that already has been paid or earned, if applicable, unless
otherwise mutually agreed between such member and the Company. Termination of
this Policy will not affect the Board’s or the Compensation Committee’s ability
to exercise the powers granted to it under the Plan with respect to equity
awards granted under the Plan pursuant to this Policy prior to the date of such
termination.

 